Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of K.S., K.M., and K.E.,              Appeal from the 115th District Court of
Children                                              Upshur County, Texas (Tr. Ct. No. 15-20).
                                                      Memorandum Opinion delivered by Chief
No. 06-21-00062-CV                                    Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the portion of the trial court’s order terminating Mother’s
parental rights to K.S., K.M., and K.E., and remand the cause for further proceedings. We affirm
the order in all other respects including the portion of the order appointing the Department as the
managing conservator of the children.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
       We further order that the payment of costs is waived pursuant to Section 40.062 of the
Texas Human Resources Code.
                                                       RENDERED OCTOBER 19, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk